Citation Nr: 0708824	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for flexion contractures of 
toes of the feet, claimed as bilateral hammertoes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active air service from January 1986 to 
October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2004 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.   


FINDING OF FACT

Flexion contractures of toes of the feet, claimed as 
bilateral hammertoes, did not have onset during the 
appellant's active air service and are not etiologically 
related to such service.  

CONCLUSION OF LAW

Flexion contractures of toes of the feet, claimed as 
bilateral hammertoes, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a)(1), 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in July and August 2004 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  VA has 
done everything reasonably possible to assist the veteran 
with respect the claim decided herein.  Service medical 
records have been associated with the claims file and the 
veteran was afforded a VA examination in connection with the 
claim.  There is no indication in the record that additional 
evidence material to the issue decided herein is available, 
but unobtained.  Therefore, the Board finds that VA has met 
the duties to notify and to assist required by law as to the 
claim decided herein.

Because service connection is denied for the claimed 
condition, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

The appellant's service medical records show that, in a 
report of medical history in December 1985 for enlistment she 
stated that she did not have and had not ever had foot 
trouble.  At a medical examination in December 1985 for 
enlistment, the appellant's feet were reported as normal.  

In December 1987, the appellant complained of pain in her 
feet, and she was referred to a podiatry clinic.  It was 
noted that she had corns over the PIP [proximal 
interphalangeal] and DIP [distal interphalangeal] joints of 
the second, third, and fourth toes of each foot.  The 
treating podiatrist noted that she "has had pr[oblem] since 
age 15."

The appellant's corns on toes of her feet were excised in May 
1988.    

At a medical examination in service in July 1989, the 
appellant's feet were evaluated as normal.

X-rays of the appellant's feet in March 2004 were normal 
except for mild flexion deformities of the fifth toes, 
bilaterally.  

The appellant's feet were evaluated in March 2004 by a 
private podiatrist, who noted that she had hyperkeratotic 
lesions on the dorsum of the fifth [little] toe of each foot 
and that her little toes on both feet were "dorsally 
contracted."  He diagnosed bilateral hammertoes.    

At a VA podiatry clinic in May 2004, a physical examination 
of the appellant's feet revealed that the fifth toe, 
bilaterally, was in a varus rotation and partially 
underlapped the fourth toe. 

The appellant filed her service connection claim now on 
appeal in June 2004, and she stated at that time that she was 
scheduled to have foot surgery.

The appellant was afforded a VA examination of her feet in 
August 2004.  She told the examining VA physician that she 
worked as a manager in a department store.  She complained of 
having pain in some of the toes of her foot.  On examination, 
with weight-bearing, the lesser toes of the appellant's feet 
were flat and there was no metatarso-phalangeal joint 
extension.  A callus and some corns were seen at the joints 
of some of the toes of the appellant's feet.  The diagnostic 
assessment was flexor contractures of the lesser toes which 
resulted in buckling of the interphalangeal joints with 
secondary skin changes.  The examiner reported that the 
deformity of the appellant's feet found on his clinical 
examination was confined to the digits and that there was no 
evidence of painful motion, of abnormal weight bearing on the 
feet, or of functional limitations.  There was also no 
instability, weakness, or edema of the appellant's feet.    

The examiner further stated that the appellant's deformity of 
flexor contractures of the lesser toes of the feet was not 
caused by an injury or injuries to her feet or by the wearing 
of certain shoes or by any other activity but rather was 
"more the congenital deformity."  He stated that such 
condition of the feet is progressive and is commonly seen in 
people who are the appellant's age.  His medical opinion was 
that the appellant's deformity of her feet in August 2004 had 
"no relationship to her military service."               

In February 2005 at a VAMC, the appellant underwent foot 
surgery.  The surgical procedure performed was a resection 
arthroplasty of the fifth toes, bilaterally.  

At the hearing in April 2006, the appellant testified that: 
since childhood she had had discomfort in toes of her feet 
and had obtained wider shoes or shoes which were "a half 
size bigger" in order to compensate.  See transcript of 
hearing at 
page 2.  She testified further that: in service she was not 
placed on a profile [restriction of activities] due to foot 
problems; no doctor has found that her foot condition 
worsened in service but she thought it had because when she 
is on her feet "too long" the bottom of her feet would get 
red.  See transcript at pp. 6-7.  Finally, the appellant 
testified that it is her contention that a disability of her 
feet which is claimed as hammertoes worsened during her 
active air service.  See transcript at page 9.    
     
No disorder or abnormality of the appellant's feet was noted 
at the medical examination for service entrance, and the 
record contains no competent medical evidence showing that 
prior to her entry upon active duty air service in January 
1986 she had flexor contractures of toes of her feet, hammer 
toes, corns or calluses on her feet, or some other disability 
of the feet.  Although the record, including the appellant's 
subjective history provided by her to treating physicians in 
service and since service suggests that she did in fact have 
something wrong with her feet or with at least some toes of 
her feet prior to January 1986, the Board is unable to find 
that there is clear and unmistakable (obvious or manifest) 
evidence of record demonstrating that an identifiable foot 
injury or disease existed prior to her period of active 
service, and so the Board concludes that the presumption that 
the appellant's feet were in sound condition at service 
entrance has not been rebutted.  See 38 U.S.C.A. § 1111. 

Because the appellant is entitled to the presumption of 
soundness, the issue for consideration is whether a 
disability of one or both of her feet was incurred in 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

At the hearing in April 2006, the appellant testified that in 
service she did not seek any medical treatment for her feet.  
See transcript at page 6.  Her service medical records do, 
however, show that in service in late 1987 she complained of 
foot pain and in early 1988 corns on toes of her feet were 
surgically removed.  

The question of whether either the hammer toe condition of 
the fifth [little] toes of both of the appellant's feet which 
a treating private podiatrist found in March 2004 or the 
flexor contracture of toes of her feet which the VA examining 
physician diagnosed at the August 2004 VA examination or some 
other disorder of her feet developed or was acquired by her 
during her active air service is a medical question on which 
the only probative evidence would be competent medical 
evidence.  No treating or examining physician has made a 
medical finding or provided a medical opinion in this case 
that any current disorder/disability of either of the 
appellant's feet had onset in service or is etiologically 
related to an incident in or manifestation during such 
service.  

The VA examiner in August 2004 expressed the medical opinion 
that the appellant's current disability of the feet is not 
related to service and is "more the congenital deformity."  
To the extent that the present disability of the appellant's 
feet is a developmental or congenital abnormality, an 
allowance of service connection would be excluded by law 
under 38 C.F.R. § 3.303(c).  There is no medical opinion of 
record contrary to the VA examiner's opinion, and at the 
April 2006 hearing the appellant testified that she has not 
asked any of her treating doctors for a medical opinion 
concerning her feet.  See transcript at page 7.

In written statements to VA and in her hearing testimony, the 
appellant has stated her belief that the severity of her 
current bilateral foot condition is medically linked to the 
footwear she had in service and to physical activity in 
service.  While there is no doubt that the appellant is 
sincere in her stated belief as to the etiology of her 
current disability of the feet, as a layperson without 
medical training or expertise, she is not qualified to 
provide a medical opinion on a question of medical diagnosis 
or medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), and so her statements and testimony in that 
regard are lacking in probative value.

There is no competent or credible evidence of record in 
support of the claim on appeal for service connection for 
flexion contractures of toes of the feet, claimed 
as bilateral hammertoes.  The preponderance of the evidence 
of record is against 
the claim, and entitlement to the benefit sought on appeal is 
not established.  See 
38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.159(a)(1), 
3.303. 

As the preponderance of the evidence is against the claim on 
appeal decided 
herein, the benefit of the doubt doctrine does not apply on 
that issue.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for flexion contractures of 
toes of the feet, claimed as bilateral hammertoes, is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


